Title: From Thomas Jefferson to George Wythe, 17 March 1793
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Philadelphia Mar. 17. 1793.

Your seal not being finished till this morning I was not able to send it by any of the gentlemen bound directly to Richmond. I now put it into the care of Mr. Madison and Colo. Monroe, who go to Fredericksburg and there will find some person going on to Richmond. It has been delayed by an error in the engraver, who in engraving the word EYΘEIAN, mistook the Y for a ψ and had engraved the latter character. On discovering the error I sent it back to him, and he had to erase two or three of the neighboring letters to get the whole to stand right. The price is sixty four dollars. Brass has been preferred to steel, because of the liableness of the latter to rust, and to silver for it’s liableness to be stolen. I am with great & unceasing affection, my dear sir, your sincere friend & obedt. servt

Th: Jefferson


P.S. Rapahanae is the orthography of the drawing.

